DETAILED ACTION
Claims 1-6 and 8-19 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment dated February 8, 2021 has been entered.  Claims 1-6 and 8-18 have been amended. Claim 7 has been canceled, and claim 19 has been added. In view of the amendments to the claims, the 35 USC §112 rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8-12 do not depend from a claim previously set forth.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al., US PG Pub 2014/0250390 A1 (hereafter “Holmes”), previously cited, in view of Zhu et al., US PG Pub 2013/0138506 A1 (hereafter “Zhu”), previously cited, in further view of Gaiser et al., US PG Pub 2014/0173458 A1 (hereafter “Gaiser”), previously cited.

Regarding Claim 1, Holmes teaches a goods or services purchase assistance method that assists purchase of goods or services from one or more websites through a portal site upon request from a user terminal, wherein the one or more websites, each including one or more goods or services sales web pages, are browsable from a plurality of user terminals on the portal site via a communication network and wherein the method is performed by a system comprising a controller and a memory (¶¶0084-0088), the method comprising: 
generating, by the controller, browsing history information of each individual user by specifying, among the goods or services sales web pages, a browsed web page browsed by the user via the user terminal, and storing the browsing history information in association with the corresponding user identification information (Figure 9 and ¶¶0084 and 0102-0108); 
generating, by the controller, an icon that is specific to the browsed web page corresponding to the browsing history information and contains an image identifying goods or services displayed on the browsed web page, and storing each individual icon with icon identification information assigned thereto, storing the icon identification information in association with web page identification information of the corresponding browsed web page (¶¶0160-0165, 0187-0188, and 0210-0219), 

Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Zhu, the results of the combination were predictable.

Holmes does not teach enabling, by the controller each individual user to publish, via the corresponding user terminal, the publishing user's own icon to other users, wherein in causing published icons to be displayed on the corresponding user terminal in response to each individual user requesting display, where two or more duplicate icons exist which have identical web page identification information 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gaiser, the results of the combination were predictable.

Regarding Claim 2, Holmes in view of Zhu and Gaiser teaches the goods or services purchase assistance method according to Claim 1, wherein the user's preference relating to a particular item of goods or services is used as the user characteristic (Zhu ¶¶0034-0045). It would have been obvious to one of ordinary skill in the art to combine the references for the reasons stated above with respect to claim 1.

Regarding Claim 3, Holmes in view of Zhu and Gaiser teaches the goods or services purchase assistance method according to Claim 1, wherein the user's preference obtained by identifying a plurality of words that appear frequently in the goods or services attribute information of the user and reprioritizing the identified words is used as the user characteristic (Zhu ¶¶0034-0045). It would have been obvious to one of ordinary skill in the art to combine the references for the reasons stated above with respect to claim 1.

Regarding Claim 4, Holmes in view of Zhu and Gaiser teaches the goods or services purchase assistance method according to any one of Claim 1, wherein only the duplicate icon published by a user assigned a highest priority is selectively displayed where two or more duplicate icons are present for display on the user terminal (Gaiser ¶¶0070-0086). It would have been obvious to one of ordinary skill in the art to combine the references for the reasons stated above with respect to claim 1.

Regarding Claim 5, Holmes in view of Zhu and Gaiser teaches the goods or services purchase assistance method according to any one of Claim 1, wherein the goods or services attribute information of the icon is updated either at predetermined time intervals, or where the same icon has been selected by any of the users for a predetermined number of times or more (Holmes ¶¶0134, 0164, and 0167).

Regarding Claim 6, Holmes in view of Zhu and Gaiser teaches the goods or services purchase assistance method according to any one of Claim 1, wherein each individual user is assigned a dedicated icon display field that displays icons generated from the plurality of websites, and icons associated with the user identification information corresponding to a user other than the user owing the icon display field, in addition to icons associated with the user identification information corresponding to the user owning the icon display field, are displayable in the icon display field (Holmes ¶¶0088, 0090, 0174).

Regarding claims 8-19, all of the limitations in claims 8-19 are closely parallel to the limitations of method claims 1-6, analyzed above, and are rejected on the same bases.
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. In response to applicant’s argument that the prior art does not teach a controller or assigning a higher priority, the examiner disagrees. All of the prior art references teach a controller as a processor, and the claims do not recite any features or elements to differentiate the claimed controller from a processor.  Figure 2 of the specification depicts the controller consistently with a processor. Gaiser teaches assigning a higher priority to an icon published by a user who is different from the requesting user and who is more similar than others by teaching that when a second user selects the Me Too icon posted by a first user it is published to the second user’s social network, prioritizing users who are different from the first user and more similar as contacts to the second user as described in the cited paragraphs.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625